internal_revenue_service uil number release date cc dom p si 7--plr-120619-98 march re legend x a date date dear we received your letter dated in which you request permission to currently deduct all research and experimental r e expenditures under sec_174 of the internal_revenue_code this letter responds to that request the represented facts are as follows x currently treats all r e expenditures as deferred expenses under sec_174 x requests that the change in the treatment of r e expenditures apply to all research or experimental expenditures paid_or_incurred by x after date at the beginning of the taxable_year for which x is requesting the change the unamortized r e expenditures were a x is requesting the change because x would prefer to implement the current_expense method under sec_174 sec_174 provides that a taxpayer may treat r e expenditures paid_or_incurred during the taxable_year in connection with the taxpayer's trade_or_business as expenses that are not chargeable to a capital_account the expenditures so treated are allowed as a deduction sec_174 further provides that the taxpayer may without the consent of the secretary adopt the method provided in sec_174 for his first taxable year-- i which begins after date and ends after date and ii for which expenditures described in sec_174 are paid_or_incurred sec_174 also provides that a taxpayer may with the consent of the secretary adopt at any time the method provided in sec_174 sec_174 provides that at the election of the taxpayer made in accordance with regulations prescribed by the secretary research or experimental expenditures that are-- a paid_or_incurred by the taxpayer in connection with his trade_or_business b not treated as expenses under sec_174 and c chargeable to capital_account but not chargeable to property of a character which is subject_to the allowance under sec_167 relating to allowance for depreciation etc or sec_611 relating to allowance for depletion with certain exceptions may be treated as deferred expenses in computing taxable_income such deferred expenses shall be allowed as a deduction ratably over such period of not less than months as may be selected by the taxpayer beginning with the month in which the taxpayer first realizes benefits from such expenditures such deferred expenses are expenditures properly chargeable to capital_account for purposes of sec_1016 relating to adjustments to basis_of_property sec_174 provides that the election provided by sec_174 may be made for any taxable_year beginning after date but only if made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof the method so elected and the period selected by the taxpayer shall be adhered to in computing taxable_income for the taxable_year for which the election is made and for all subsequent taxable years unless with the approval of the secretary a change to a different method or to a different period is authorized with respect to part or all of such expenditures the election shall not apply to any expenditure paid_or_incurred during any taxable_year before the taxable_year for which the taxpayer makes the election sec_1_174-3 provides that the consent of the commissioner is not required if the taxpayer adopts the method for the first such taxable_year in which he pays or incurs research or experimental expenditures if the taxpayer fails to adopt the method for the first taxable_year in which he incurs such expenditures he cannot do so in subsequent taxable years unless he obtains the consent of the commissioner under sec_174 and sec_1_174-3 see however sec_1_174-3 relating to extensions of time if the taxpayer has adopted a method_of_accounting under sec_174 the taxpayer may adopt a different method_of_accounting only with the commissioner’s consent requests to change from a capitalization method_of_accounting for r e expenses to a current deduction method under sec_174 are made by submitting a private_letter_ruling request in accordance with sec_1_174-4 sec_1_174-4 provides that the application_for permission to change to a different method of treating research or experimental expenditures or to a different period of amortization for deferred expenses shall be in writing and shall be addressed to the commissioner of internal revenue attention t r washington d c the application shall include the name and address of the taxpayer shall be signed by the taxpayer or his duly authorized representative and shall be filed not later than the end of the first taxable_year in which the different amortization period is to be used unless sec_1_174-4 relating to extensions of time is applicable the application shall set forth the following information with regard to the research or experimental expenditures which are being treated under sec_174 as deferred expenses i total amount of research or experimental expenditures attributable to each project ii amortization period applicable to each project and iii unamortized expenditures attributable to each project at the beginning of the taxable_year in which the application is filed in addition sec_1_174-4 provides that the application shall set forth the length of the new period or periods proposed the new method of treatment proposed the reason for the proposed change and such information as will identify the project or projects to which the expenditures affected by the change relate if permission is granted to make the change the taxpayer shall attach a copy of the letter granting the permission to his income_tax return for the first taxable_year in which the different method or period is to be effective the change in treatment of r e expenditures will apply only to the r e expenditures paid_or_incurred by x on or after the first day of the year_of_change in accordance with sec_1_174-4 of the income_tax regulations as of the first day of the year_of_change the total amount of unamortized r e expenditures was a this amount shall continue to be amortized over the remaining months in the amortization period based solely on the facts and representations made in x's submission and provided that x's expenditures otherwise qualify as r e expenditures under sec_174 we grant x permission to change from the deferred treatment of r e expenditures under sec_174 to the current_expense method under sec_174 for all r e expenditures paid_or_incurred after date the current_expense method will apply to all r e expenditures paid_or_incurred by taxpayer after date to the extent that such expenditures qualify under the provisions of sec_1_174-2 provided that x keeps its books_and_records for the year_of_change provided they are not closed for that year on the date it receives this letter and for later taxable years on the method_of_accounting granted in this letter for purposes of this condition any reconciliation entries that are necessary to compute taxable_income must be maintained as part of x's permanent books_and_records that x uses the method granted in this letter for the year_of_change and all later tax years unless x secures permission to change to another recognized method that x continues to deduct the unamortized balance of research_and_experimental_expenditures incurred before date according to the provisions of sec_174 and that x attaches a copy of this letter to its income_tax return for the year_of_change as evidence of its authority for making the change in addition the determination as to whether x's expenditures are r e expenditures within the meaning of sec_174 is within the purview of the district_director upon examination of x's return except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the above-described facts under any other provision of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours joseph h makurath senior technician reviewer branch office of the assistant chief_counsel passthroughs and special industries
